Exhibit 10.2

EXECUTION VERSION

TRANSFER AGREEMENT

by and among

MASTER METSUN THREE, LP

a Delaware limited partnership, as Transferor;

SUN IV LLC, as Transferee;

METLIFE PROPERTIES VENTURES, LLC,

a Delaware limited liability company;

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation;

and

the “Sunrise Parties”, as hereinafter defined

March 7, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I.   INTERPRETATION      2   

Section 1.01

 

Defined Terms

     2   

Section 1.02

 

Additional Defined Terms

     4   

Section 1.03

 

Exhibits

     5    Article II.   AGREEMENT TO TRANSFER TRANSFEROR’S INTEREST      5   

Section 2.01

 

Transfer of Transferor’s Interest

     5   

Section 2.02

 

Owned Assets

     5   

Section 2.03

 

Operating Cash

     5   

Section 2.04

 

Casualty/Condemnation

     5    Article III.   CLOSING      5   

Section 3.01

 

Transfer of Title

     5   

Section 3.02

 

Satisfaction of Conditions Precedent

     6    Article IV.   REPRESENTATIONS AND WARRANTIES OF TRANSFEREE      6   

Section 4.01

 

Organization, Good Standing and Entity Authority

     6   

Section 4.02

 

Authorization and Binding Effect of Documents

     6   

Section 4.03

 

ERISA

     6   

Section 4.04

 

Absence of Conflicts

     7   

Section 4.05

 

Consents

     7   

Section 4.06

 

Broker’s or Finder’s Fees

     7   

Section 4.07

 

No Judgments

     7   

Section 4.08

 

No Insolvency

     7   

Section 4.09

 

Specially Designated National or Blocked Person

     8    Article V.   REPRESENTATIONS AND WARRANTIES REGARDING TRANSFEROR     
8   

Section 5.01

 

Organization and Good Standing and Entity Authorization

     8   

Section 5.02

 

Authorization and Binding Effect of Documents

     8   

Section 5.03

 

Absence of Conflicts

     9   

Section 5.04

 

Consents and Approvals

     9   

Section 5.05

 

Ownership of Transferor’s Interest

     9   

Section 5.06

 

ERISA

     9   

Section 5.07

 

No Judgments

     10   

Section 5.08

 

No Insolvency

     10   

Section 5.09

 

FIRPTA

     10   

Section 5.10

 

Specially Designated National or Blocked Person

     10    Article VI.   REPRESENTATIONS AND WARRANTIES OF METLIFE AND MLIC     
10   

 

I



--------------------------------------------------------------------------------

Section 6.01

 

Organization and Good Standing and Entity Authorization

     10   

Section 6.02

 

Authorization and Binding Effect of Documents

     10   

Section 6.03

 

Absence of Conflicts

     11   

Section 6.04

 

Consents and Approvals

     11   

Section 6.05

 

Ownership of MetLife’s Interest

     11   

Section 6.06

 

Broker’s or Finder’s Fees

     11    Article VII.   REPRESENTATIONS AND WARRANTIES OF SUNRISE PARTIES     
12   

Section 7.01

 

Organization and Good Standing and Entity Authorization

     12   

Section 7.02

 

Authorization and Binding Effect of Documents

     12   

Section 7.03

 

Absence of Conflicts

     12   

Section 7.04

 

Consents and Approvals

     12    Article VIII.   COVENANTS      12   

Section 8.01

 

Publicity

     12   

Section 8.02

 

Commercially Reasonable Efforts

     13    Article IX.   CONDITIONS PRECEDENT TO THE OBLIGATION OF TRANSFEREE
AND TRANSFEROR TO CLOSE      13   

Section 9.01

 

Conditions to Transferor’s Obligation to Close

     13   

Section 9.02

 

Conditions to Transferee’s Obligation to Close

     13    Article X.   CLOSING      14   

Section 10.01

 

Time and Place

     14   

Section 10.02

 

Delivery of Documents at Closing

     14   

Section 10.03

 

Closing Costs

     16    Article XI.   DEFAULT      16   

Section 11.01

 

Survival

     16   

Section 11.02

 

Transferee’s Remedies for Transferor’s, MetLife’s and/or MLIC’s Defaults

     16   

Section 11.03

 

Transferor’s Remedies for Transferee’s Defaults

     17   

Section 11.04

 

Exclusivity

     17    Article XII.   METLIFE CONSENT AND RELEASE      17   

Section 12.01

 

MetLife Consent and Release

     17    Article XIII.   MISCELLANEOUS      17   

Section 13.01

 

Further Actions

     17   

Section 13.02

 

Consents under Existing Venture Agreement

     17   

Section 13.03

 

Notices

     18   

 

II



--------------------------------------------------------------------------------

Section 13.04

 

Entire Agreement

     19   

Section 13.05

 

Not Construed Against Drafter

     19   

Section 13.06

 

Binding Effect; Benefits

     20   

Section 13.07

 

Assignment

     20   

Section 13.08

 

Governing Law

     20   

Section 13.09

 

Amendments and Waivers

     20   

Section 13.10

 

Severability

     20   

Section 13.11

 

Headings

     20   

Section 13.12

 

Counterparts

     21   

Section 13.13

 

References

     21   

Section 13.14

 

Exhibits

     21   

Section 13.15

 

Attorneys’ Fees

     21   

Section 13.16

 

Waiver of Jury Trial

     21   

Section 13.17

 

Facsimile and PDF Signatures

     21   

EXHIBITS

 

A    Facilities; Facility Owners B.    Form of Assignment and Assumption of
Interest Agreement C.    Non-Foreign Status Affidavit D.    MetLife Consent E.
   Mutual Release F.    Owner Termination G.    Pooling Termination

 

III



--------------------------------------------------------------------------------

TRANSFER AGREEMENT

(Transfer of Interests in MetSun Three Pool One, LLC)

THIS TRANSFER AGREEMENT (this “Agreement”) is dated as of the 7th day of March,
2012, by and among MASTER METSUN THREE, LP, a Delaware limited partnership
(“Transferor”), SUN IV LLC (“Transferee”), METLIFE PROPERTIES VENTURES, LLC, a
Delaware limited liability company (“MetLife”), METROPOLITAN LIFE INSURANCE
COMPANY, a New York corporation (“MLIC”), MASTER METSUN THREE GP, LLC, a
Delaware limited liability company (“Sunrise GP”), SUNRISE SENIOR LIVING
INVESTMENTS, INC., a Virginia corporation (“SSLII”), SUNRISE SENIOR LIVING
MANAGEMENT, INC., a Virginia corporation (“Manager”), and SUNRISE DEVELOPMENT
INC, a Virginia corporation (“SDI” and, together with Sunrise GP, SSLII, and
Manager, the “Sunrise Parties”). Certain capitalized terms used herein are
defined in Section 1.01.

RECITALS:

A. Transferor is the sole member of MetSun Three Pool One, LLC (“Pool One LLC”).
Transferor’s membership interest in Pool One LLC is referred to herein as
“Transferor’s Interest.”

B. Transferor is owned by SSLII, Sunrise GP and MetLife. Transferor is governed
by that Limited Partnership Agreement, dated as of December 7, 2007, as amended
by that First Amendment dated as of August 5, 2008 (as amended, the “Existing
Venture Agreement”).

C. Intentionally omitted.

D. Pool One LLC owns (i) 100% of the membership interests in (a) MetSun Three
Lombard IL Senior Living, LLC, (b) Sunrise Louisville KY Senior Living, LLC, and
(c) MetSun Three Dublin OH Senior Living, LLC, (collectively, the “Capmark
Facility Owners”), and (ii) 100% of the membership interests in (a) MetSun Three
Mundelein IL Senior Living, LLC, and (b) MetSun Three Franklin MA Senior Living,
LLC (collectively, the “Retained Land Owners”). Pool One LLC’s interest in the
Capmark Facility Owners is referred to as the “Capmark Facility Owner Interests”
and Pool One LLC’s interest in the Retained Land Owners is referred to as the
“Retained Land Owner Interests”).

E. The Capmark Facility Owners own the fee simple interest in each of the two
(2) senior living facilities and one (1) parcel of vacant land listed across
from such Capmark Facility Owner’s name on Exhibit A (the “Capmark Facilities”),
and the Retained Land Owners own the two (2) parcels of vacant land listed
across from such Retained Land Owner’s name on Exhibit A (the “Retained Land”,
and together with the Capmark Facilities, the “Facilities”)

F. Pursuant to a separate management agreement and related documents for each
Facility, each of the Facilities is managed by Manager, an Affiliate of SSLII.

G. Transferee is wholly-owned by SSLII.

 

1



--------------------------------------------------------------------------------

H. At Closing, Transferor intends to (a) cause Pool One LLC to distribute the
Retained Land Owner Interests to Transferor (the “Distribution”) and
(b) immediately after such Distribution, assign Transferor’s Interest to
Transferee, and Transferee has agreed to accept such assignment pursuant to the
terms and conditions set forth herein.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Article I.

INTERPRETATION

Section 1.01 Defined Terms. As used herein, the following terms shall have the
meanings indicated:

Affiliate: With respect to any specified Person that is not an individual,
another Person which, directly or indirectly, controls, is controlled by, or is
under common control with, the specified Person.

Assignment and Assumption of Interest Agreement: Assignment and Assumption
Agreement substantially in the form of Exhibit B.

Business Day: Any day, other than a Saturday, a Sunday or a day on which banks
in New York City are required or authorized to close.

Charter Documents: (i) with respect to any Person which is a corporation, the
certificate of incorporation and bylaws of such Person, (ii) with respect to any
Person which is a limited liability company, the certificate of formation and
operating or limited liability company agreement of such Person, and (iii) with
respect to any Person which is a limited partnership, the certificate of limited
partnership and partnership agreement of such Person.

Code: The United States Internal Revenue Code of 1986, as amended.

Contract Date: The date of this Agreement, set forth in the introductory
paragraph.

Documents: This Agreement and all Exhibits hereto, and each other agreement,
certificate or instrument delivered pursuant to this Agreement.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Excluded Assets: (i) all assets owned solely by Manager, SSLII or SSLI,
including, without limitation, all web sites, URLs, domain names, trade names,
trademarks, service marks, logos and copyrights, (ii) all assets owned by
tenants or licensees and (iii) all assets owned by Residents.

Existing Lender: Capmark Bank, a Utah industrial bank.

 

2



--------------------------------------------------------------------------------

Existing Owner Financing: The existing mortgage financing obtained by the
Capmark Facility Owners from Existing Lender with respect to the Capmark
Facilities.

Governmental Entity: Any governmental authority, agency, commission, board or
public authority.

Liabilities: Liabilities, obligations, commitments or responsibilities of any
nature whatsoever, whether direct or indirect, matured or unmatured, fixed or
unfixed, known or unknown, accrued, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured, absolute, contingent or
otherwise, including any direct or indirect indebtedness, guaranty, endorsement,
claim, Loss, Taxes, damage, deficiency, cost or expense, but excluding, with
respect to the relationships among the parties to this Agreement created
hereunder, consequential, special or punitive damages.

Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect, right of
first refusal, security or other adverse interest, voting trust agreement,
community property interest, encumbrance, claim, option, lien, lease or charge
of any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
comparable law of any jurisdiction.

Loss: With respect to any Person, any and all costs, obligations, liabilities,
demands, claims, settlement payments, awards, judgments, fines, penalties,
damages, and reasonable out-of-pocket expenses, including court costs and
reasonable attorneys’ fees, whether or not arising out of a third party claim,
but excluding consequential, special or punitive damages.

Material Adverse Effect: Any change, event, development or effect that
individually or in the aggregate has a material adverse effect on (a) the
assets, business, operations, capitalization, financial condition (including
Liabilities) or results of operations of Pool One LLC, the Capmark Facilities,
or the Capmark Facility Owners in the aggregate or (b) the ability of the
parties to consummate the transactions contemplated by this Agreement.

Person: Any individual, partnership, corporation, limited liability company,
trust or other legal entity.

Resident: Each individual resident at the Facilities in his/her capacity as
such.

Specially Designated National or Blocked Person: (i) A person or entity
designated by the U.S. Department of the Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a person or entity described in Section 1 of U.S.
Executive Order 13224, issued on September 23, 2001 (the “Executive Order”), or
(iii) a person or entity otherwise identified by Governmental Entity or legal
authority as a person with whom a United States Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

 

3



--------------------------------------------------------------------------------

SSLI: Sunrise Senior Living, Inc., a Delaware corporation, which is the sole
shareholder of SSLII.

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties,
but excluding impact fees or other similar exactions levied or payable in
connection with the development or operation of any of the Facilities and
excluding special assessments.

United States Person: (i) Any individual or business entity, regardless of
location, that is a resident of the United States; (ii) any individual or
business entity physically located within the United States; (iii) any business
entity organized under the laws of the United States or of any state, territory,
possession, or district thereof; and (iv) any business entity, wheresoever
organized or doing business, which is owned or controlled by an individual or
business entity specified in (i) or (iii) above.

Section 1.02 Additional Defined Terms. As used herein, the following terms shall
have the meanings defined in the recitals or sections indicated below:

 

Agreement

   Preamble

Capmark Facilities

   Recital E

Capmark Facility Owner Interests

   Recital D

Closing

   Section 10.01

Closing Date

   Section 3.02

Closing Statement

   Section 10.02(a)(v)

Distribution

   Recital H

Existing Venture Agreement

   Recital B

Facilities

   Recital E

Facility Owners

   Recital D

Manager

   Preamble

MetLife

   Preamble

MetLife Consent

   Section 12.01

Mutual Release

   Section 10.02

Pool One LLC

   Recital A

Retained Land

   Recital E

Retained Land Owner Interests

   Recital D

Sunrise GP

   Preamble

Transferor’s Interest

   Recital A

SSLII

   Preamble

Transferee

   Preamble

Transferor

   Preamble

 

4



--------------------------------------------------------------------------------

Section 1.03 Exhibits. The inclusion of any information on any one exhibit will
constitute disclosure of such information for all purposes hereunder, and
information need not be repeated on multiple exhibits.

Article II.

AGREEMENT TO TRANSFER TRANSFEROR’S INTEREST

Section 2.01 Transfer of Transferor’s Interest. The parties acknowledge and
agree that Transferee is not under any obligation to pay any monetary purchase
price for Transferor’s Interest and that Transferor is receiving good and
valuable consideration for such transfer, including, without limitation, the
covenants and obligations contained herein and the execution and delivery of the
Mutual Release.

Section 2.02 Owned Assets. As of the Closing, Transferor shall transfer
Transferor’s Interest to Transferee (after the Distribution) and cause Pool One
LLC to take such steps as may be necessary so that all tangible and intangible
assets, excluding any assets leased or licensed from a third party, used in, and
material to, the operation of the Capmark Facilities as they are currently being
operated by the Capmark Facility Owners will be owned by the Capmark Facility
Owners or Pool One LLC (as the case may be), other than Excluded Assets.

Section 2.03 Operating Cash. All cash held by Pool One LLC and the Capmark
Facility Owners (whether on hand or in bank accounts) as of the Closing Date
shall be retained by Pool One LLC and the Capmark Facility Owners.

Section 2.04 Casualty/Condemnation. In the event that (a) all or any portion of
the Capmark Facilities is damaged or destroyed by fire or other casualty prior
to Closing, and/or (b) there is any permanent or temporary actual or threatened
taking or condemnation of any material portion of any Capmark Facility,
Transferee shall have no right to terminate this Agreement or to delay the
Closing Date and all insurance proceeds attributable to such damage or
destruction, and all proceeds of such taking or condemnation, shall be delivered
or assigned to the Capmark Facility Owner at Closing.

Article III.

CLOSING

Section 3.01 Transfer of Title. Transferor shall cause to be released at or
prior to Closing all Liens encumbering Transferor’s Interest.

 

5



--------------------------------------------------------------------------------

Section 3.02 Satisfaction of Conditions Precedent. Transferor and Transferee
will endeavor diligently and in good faith to satisfy as promptly as practical
all conditions precedent set forth in this Agreement to the respective
obligations of Transferor and Transferee hereunder. The Closing shall take
place, as provided in Section 10.01, ten (10) Business Days after the Lender
Notice has been issued, (the “Closing Date”), but no later than March 31, 2012
(such date, the “Outside Closing Date”). If all conditions precedent have not
been satisfied or waived on or prior to the Outside Closing Date, then the party
in whose favor such condition precedent runs may terminate this Agreement and
all other Documents (except for those provisions of this Agreement and such
other Documents that by their terms survive such termination), whereupon the
parties hereto shall have no further obligations to each other in relation to
this Agreement, such other Documents or the transactions contemplated hereunder
or thereunder (except for those obligations set forth in provisions of this
Agreement and such other Documents that by their terms survive such
termination).

Article IV.

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

Transferee represents and warrants to Transferor as follows:

Section 4.01 Organization, Good Standing and Entity Authority. Transferee is a
limited liability company, duly organized, validly existing and in good standing
under the laws of Delaware, and has all requisite corporate power to own and
operate its properties and carry on its business.

Section 4.02 Authorization and Binding Effect of Documents.

(a) Transferee (and any applicable Affiliate) has all requisite power and
authority to enter into this Agreement and, at Closing, shall have all requisite
power and authority to enter into the other Documents to which Transferee is to
be a party and to consummate the transactions contemplated by this Agreement and
such other Documents. The execution and delivery of this Agreement by Transferee
and the consummation by Transferee of the transactions contemplated hereby, on
the terms and subject to the conditions herein, have been duly authorized by all
necessary action on the part of Transferee and Transferee’s equity holders
and/or board of directors or managers. This Agreement has been, and each of the
other Documents to which Transferee is to be a party will be, duly executed and
delivered by Transferee at or prior to Closing. This Agreement constitutes (and
each of the other Documents to which Transferee is to be a party, when executed
and delivered, will constitute) the valid and binding obligation of Transferee
enforceable against Transferee in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

Section 4.03 ERISA.

(a) Transferee is not an employee pension benefit plan subject to the provisions
of Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitutes assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

 

6



--------------------------------------------------------------------------------

(b) Transferee is not a “governmental plan” within the meaning of Section 3(32)
of ERISA. The consummation of the transactions contemplated by this Agreement
will not violate such statutes.

Section 4.04 Absence of Conflicts. The execution, delivery and performance by
Transferee of this Agreement and the other Documents to which Transferee is to
be a party, and consummation by Transferee of the transactions contemplated
hereby and thereby, do not and will not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) give any third party the
right to modify, terminate or accelerate any obligation under the provisions of
any Charter Documents of Transferee (or its Affiliates), any law, regulation,
judgment, rule, order or decree to which Transferee (or its Affiliates) is
subject, or any indenture, mortgage, lease, loan agreement or other agreement or
instrument to which Transferee (or its Affiliates) is subject.

Section 4.05 Consents. Except for any such reports and filings that an Affiliate
of Transferee may be required to make with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended, the
execution, delivery and performance by Transferee of this Agreement and the
other Documents to which Transferee is to be a party do not require any order,
permission, consent, approval, authorization, registration or validation of, or
exemption, clearance or other action by, or notice or declaration to, or filing
with, any Governmental Entity, or the consent, waiver or approval of any other
Person which has not been obtained and is currently in full force and effect.

Section 4.06 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other Person acting on behalf of or under the authority of Transferee (or any of
its Affiliates) is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, from Transferor in
connection with the transactions contemplated by this Agreement. Transferee
agrees to indemnify and hold Transferor and its Affiliates harmless from any
Loss resulting from a breach of this representation and warranty.

Section 4.07 No Judgments. There are no judgments presently outstanding and
unsatisfied directly against Transferee, and Transferee is not involved in any
litigation at law or in equity, or in any proceeding before any court, or by or
before any Governmental Entity, which judgment, litigation or proceeding could
reasonably be anticipated to have a Material Adverse Effect and which is not
fully covered by insurance and, to Transferee knowledge, (i) no such judgment,
litigation or proceeding is threatened against Transferee which could reasonably
be anticipated to have a Material Adverse Effect and (ii) no investigation
looking toward such a proceeding has begun or is contemplated.

Section 4.08 No Insolvency. Transferee has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding with respect to a compromise or arrangement, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any emcumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets.

 

7



--------------------------------------------------------------------------------

Section 4.09 Specially Designated National or Blocked Person. Either
(x) Transferee is and will be either regulated by the SEC, FINRA or the Federal
Reserve (a “Regulated Entity”) or is a direct or indirect wholly-owned
subsidiary of a Regulated Entity or (y) Transferee and any person or entity that
directly or indirectly (a) controls Transferee or (b) has an ownership interest
in Transferee of twenty-five percent (25%) or more, is not a Specially
Designated National or Blocked Person, with respect to which entering into
transactions with such a person or entity would violate OFAC or any other law.

As used in this Agreement, the phrase “to Transferee’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Greg Neeb, Philip Kroskin, Edward Burnett and
Jerry Liang, who Transferee represents are the persons most knowledgeable about
Transferee’s overall business and affairs. Notwithstanding anything herein to
the contrary, Transferee shall have no Liability to Transferor for a breach of
any representation or warranty hereunder, if the breach in question is based on
a condition, state of facts or other matter which was currently and actually
known (and not constructively, by imputation or by implication) by the party
claiming such breach, or disclosed in writing to the party claiming such breach,
on or prior to the date hereof.

Article V.

REPRESENTATIONS AND WARRANTIES REGARDING TRANSFEROR

Transferor represents and warrants to Transferee as follows:

Section 5.01 Organization and Good Standing and Entity Authorization. Transferor
is a limited partnership, duly organized, validly existing and in good standing
under the laws of the State of Delaware. Transferor has all requisite limited
partnership power to own, operate and lease its properties and carry on its
business. Sunrise GP is the sole general partner of Transferor and SSLII and
MetLife comprise the sole limited partners of Transferor.

Section 5.02 Authorization and Binding Effect of Documents. Transferor has all
requisite power and authority to enter into this Agreement and, at Closing,
shall have all requisite power and authority to enter into the other Documents
to which it is to be a party and to consummate the transactions contemplated by
this Agreement and such other Documents, subject to receipt of the MetLife
Consent. The execution and delivery of this Agreement by Transferor and the
consummation by Transferor of the transactions contemplated hereby, on the terms
and subject to the conditions herein, have been duly authorized by all necessary
action on the part of Transferor and Transferor’s limited partners, subject to
delivery of the MetLife Consent. This Agreement has been, and each of the other
Documents to which Transferor is to be a party will be, duly executed and
delivered by Transferor at or prior to Closing. This Agreement constitutes (and
each of the other Documents to which Transferor is to be a party, when executed
and delivered, will constitute) the valid and binding obligation of Transferor
enforceable against Transferor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

 

8



--------------------------------------------------------------------------------

Section 5.03 Absence of Conflicts. Subject to receipt of the Lender Consent and
the MetLife Consent, the execution, delivery and performance by Transferor of
this Agreement and the other Documents to which Transferor is to be a party, and
consummation by Transferor of the transactions contemplated hereby and thereby,
do not and will not (i) conflict with or result in any breach of any of the
terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, the provisions of the Charter
Documents of Transferor (or its Affiliates), any indenture, mortgage, lease,
loan agreement or other agreement or instrument by which Transferor (or its
Affiliates) is bound or affected, or any law, regulation, rule, judgment, order
or decree to which Transferor (or its Affiliates) is subject.

Section 5.04 Consents and Approvals. The execution, delivery and performance by
Transferor of this Agreement and the other Documents, and consummation by
Transferor of the transactions contemplated hereby and thereby, do not and will
not require the authorization, consent, approval, exemption, clearance, order,
permission, license, registration or validation of, or exemption by, or other
action by or notice or declaration to, or filing with, any court or Governmental
Entity, or the consent, waiver or approval of any other Person which has not
been obtained and is currently in full force and effect, subject to receipt of
the Lender Consent and the MetLife Consent, and the consent of SSLII, which
consent and approval shall be evidenced by SSLII’s execution and delivery of
this Agreement.

Section 5.05 Ownership of Transferor’s Interest.

(a) Transferor is the sole legal and beneficial owner of Transferor’s Interest.
Transferor’s Interest is free and clear of all Liens encumbering Transferor’s
Interest, and Transferor has good and marketable title to Transferor’s Interest.
Transferor’s Interest is validly issued, fully paid and non-assessable. There is
no restriction or limitation on Transferor’s right to sell Transferor’s Interest
as contemplated by this Agreement, subject to receipt of the Lender Consent and
the MetLife Consent, and the approval and consent of SSLII is required for the
consummation by Transferor of the transactions contemplated by this Agreement,
which consent and approval shall be evidenced by SSLII’s execution and delivery
of this Agreement. At Closing, Transferor will transfer to Transferee good and
marketable title to Transferor’s Interest, free and clear of all Liens.

Section 5.06 ERISA.

(a) Transferor is not an employee pension benefit plan subject to the provisions
of Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitute assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

 

9



--------------------------------------------------------------------------------

(b) Transferor is not a “governmental plan” within the meaning of Section 3(32)
of ERISA. The consummation of the transactions contemplated by this Agreement
will not violate such statutes.

Section 5.07 No Judgments. There are no judgments presently outstanding and
unsatisfied directly against Transferor, and Transferor is not involved in any
litigation at law or in equity, or in any proceeding before any court, or by or
before any Governmental Entity, which judgment, litigation or proceeding could
reasonably be anticipated to have a Material Adverse Effect and which is not
fully covered by insurance and, to Transferor’s knowledge, (i) no such judgment,
litigation or proceeding is threatened against Transferor which could reasonably
be anticipated to have a Material Adverse Effect and (ii) no investigation
looking toward such a proceeding has begun or is contemplated.

Section 5.08 No Insolvency. Transferor has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, or had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any emcumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets.

Section 5.09 FIRPTA. Transferor is not a “foreign person” within the meaning of
Section 1445 of the Code and the regulations issued thereunder.

Section 5.10 Specially Designated National or Blocked Person. Either
(x) Transferor is and will be either regulated by the SEC, FINRA or the Federal
Reserve (a “Regulated Entity”) or is a wholly-owned subsidiary or affiliate of a
Regulated Entity or (y) Transferor and any person or entity that directly or
indirectly (a) controls Transferor or (b) has an ownership interest in
Transferor of twenty-five percent (25%) or more, is not a Specially Designated
National or Blocked Person, with respect to which entering into transactions
with such a person or entity would violate OFAC or any other law.

Article VI.

REPRESENTATIONS AND WARRANTIES OF METLIFE AND MLIC

MetLife and MLIC, on their own behalf and not jointly, represent and warrant to
Transferee as follows:

Section 6.01 Organization and Good Standing and Entity Authorization. MetLife is
a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware. MLIC is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of New York.

Section 6.02 Authorization and Binding Effect of Documents. MetLife has all
requisite power and authority to enter into this Agreement, and, at Closing,
shall have all requisite power and authority to enter into the MetLife Consent
and the Mutual Release. MLIC has all requisite power and authority to enter into
this Agreement, and, at Closing, shall have all requisite power and authority to
enter into the Mutual Release. The execution and delivery of this Agreement by
MetLife and MLIC has been duly authorized by all necessary action on the part of
MetLife and

 

10



--------------------------------------------------------------------------------

MLIC. This Agreement, the MetLife Consent and the Mutual Release have been and
will be duly executed and delivered by MetLife and MLIC, as applicable. This
Agreement, and upon execution and delivery, the MetLife Consent and Mutual
Consent shall constitute, the valid and binding obligation of MetLife and MLIC
(as applicable) enforceable against such parties in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally
and to the exercise of judicial discretion in accordance with general principles
of equity, whether applied by a court of law or of equity.

Section 6.03 Absence of Conflicts. The execution, delivery and performance by
MetLife and MLIC of this Agreement, the MetLife Consent and the Mutual Release,
as applicable, and consummation by MetLife and MLIC of the transactions
contemplated hereby and thereby, do not and will not (i) conflict with or result
in any breach of any of the terms, conditions or provisions of, (ii) constitute
a default under, (iii) result in a violation of, (iv) give any third party the
right to modify, terminate or accelerate any obligation under, the provisions of
the Charter Documents of MetLife or MLIC, any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which MetLife or MLIC is bound or
affected, or any law, regulation, rule, judgment, order or decree to which
MetLife or MLIC is subject.

Section 6.04 Consents and Approvals. The execution, delivery and performance by
MetLife and MLIC of this Agreement, the MetLife Consent and the Mutual Release,
as applicable, and consummation by MetLife and MLIC of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance, order, permission, license,
registration or validation of, or exemption by, or other action by or notice or
declaration to, or filing with, any court or Governmental Entity, or the
consent, waiver or approval of any other Person which has not been obtained and
is currently in full force and effect.

Section 6.05 Ownership of MetLife’s Interest. MetLife is the sole legal and
beneficial owner of an eighty percent (80%) limited partner interest in
Transferor (“MetLife’s Interest”), free and clear of any liens or encumbrances.
There is no restriction or limitation on MetLife’s right to consent to the
transfer of Transferor’s Interest pursuant to the terms hereof, except the
approval and consent of SSLII, which consent and approval shall be evidenced by
SSLII’s execution and delivery of this Agreement.

Section 6.06 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other Person acting on behalf of or under the authority of MetLife or MLIC (or
any of their respective Affiliates) is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly,
from MetLife or MLIC in connection with the transactions contemplated by this
Agreement. MetLife and MLIC agree to indemnify and hold Transferee and its
Affiliates harmless from any Loss resulting from a breach of this representation
and warranty.

 

11



--------------------------------------------------------------------------------

Article VII.

REPRESENTATIONS AND WARRANTIES OF SUNRISE PARTIES

Each of the Sunrise Parties, on their own behalf and not jointly, represent and
warrant to Transferee as follows:

Section 7.01 Organization and Good Standing and Entity Authorization. Each
Sunrise Party is duly organized, validly existing and in good standing under the
laws of the state of its formation.

Section 7.02 Authorization and Binding Effect of Documents. Each Sunrise Party
has all requisite power and authority to enter into this Agreement, and, at
Closing, shall have all requisite power and authority to enter into the Mutual
Release. The execution and delivery of this Agreement by each Sunrise Party has
been duly authorized by all necessary action on the part of such Sunrise Party.
This Agreement and the Mutual Release have been and will be duly executed and
delivered by each Sunrise Party, as applicable. This Agreement, and upon
execution and delivery, the Mutual Release shall constitute, the valid and
binding obligation of each Sunrise Party (as applicable) enforceable against
such party in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

Section 7.03 Absence of Conflicts. The execution, delivery and performance by
each Sunrise Party of this Agreement and the Mutual Release, as applicable, and
consummation by such Sunrise Party of the transactions contemplated hereby and
thereby, do not and will not (i) conflict with or result in any breach of any of
the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, the provisions of the Charter
Documents of such Sunrise Party, any indenture, mortgage, lease, loan agreement
or other agreement or instrument by which such Sunrise Party is bound or
affected, or any law, regulation, rule, judgment, order or decree to which such
Sunrise Party is subject.

Section 7.04 Consents and Approvals. The execution, delivery and performance by
each Sunrise Party of this Agreement and the Mutual Release, as applicable, and
consummation by such Sunrise Party of the transactions contemplated hereby and
thereby, do not and will not require the authorization, consent, approval,
exemption, clearance, order, permission, license, registration or validation of,
or exemption by, or other action by or notice or declaration to, or filing with,
any court or Governmental Entity, or the consent, waiver or approval of any
other Person which has not been obtained and is currently in full force and
effect.

Article VIII.

COVENANTS

Section 8.01 Publicity. The parties agree that no public release or announcement
concerning the transactions contemplated hereby shall be issued by any party
without the prior

 

12



--------------------------------------------------------------------------------

written consent of the other parties, except as required by law or applicable
regulations. The parties may disclose this Transfer Agreement and matters
relating to the subject matter hereof to (i) their professional advisers
(including legal and financial advisers) or (ii) to any prospective or existing
lenders, provided that in each case any such party informs the recipient of the
confidentiality obligations of such party hereunder. The parties understand and
agree that if required by law or regulatory authority, or if required by
applicable disclosure requirements under applicable securities laws or other
laws, one or more of the parties may (i) disclose certain information concerning
the transaction, (ii) issue one (1) or more press releases concerning the
execution of this Agreement and/or the transfer of the Transferor’s Interest,
provided that with respect to any press release which identifies Transferor,
MetLife, SSLII, Transferee, or their respective Affiliates, the party issuing
the release shall seek the prior approval of SSLII (as to itself, Transferor,
Transferee, or their Affiliates) or MetLife, as applicable, such approval not to
be unreasonably delayed or withheld and, in any event, such requirement to seek
prior approval not to preclude any party or its Affiliate from complying with
applicable disclosure obligations under law, and (iii) file a copy of this
Agreement with the Securities and Exchange Commission.

Section 8.02 Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
to satisfy any condition hereunder in its power to satisfy and for which it is
responsible for the satisfaction of, and to consummate and make effective as
soon as practicable the transactions contemplated by this Agreement.

Article IX.

CONDITIONS PRECEDENT TO THE OBLIGATION

OF TRANSFEREE AND TRANSFEROR TO CLOSE

Section 9.01 Conditions to Transferor’s Obligation to Close. The obligation of
Transferor to proceed to Closing is subject to the satisfaction of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Transferor at or prior to Closing:

(a) Transferor shall have delivered notice to the Existing Lender (the “Lender
Notice”), in form and substance reasonably acceptable to Transferor.

(c) Transferee and the Sunrise Parties shall have performed all of their
respective obligations under this Agreement which are required to be performed
at or prior to Closing.

(d) All representations and warranties of Transferee and the Sunrise Parties set
forth in Articles IV and VII shall have been true and correct as of the Contract
Date and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date.

(e) Transferee and the Sunrise Parties shall have executed and delivered all of
the documents required to be delivered at Closing pursuant to Section 10.02.

Section 9.02 Conditions to Transferee’s Obligation to Close. The obligation of
Transferee to proceed to Closing is subject to the satisfaction of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Transferee at or prior to Closing:

(a) Transferor shall have delivered the Lender Notice.

 

13



--------------------------------------------------------------------------------

(b) Transferor, MetLife and MLIC shall have performed all of their respective
obligations under this Agreement which are required to be performed at or prior
to Closing.

(c) All representations and warranties of Transferor, MetLife and MLIC set forth
in Articles V and VI shall have been true and correct as of the Contract Date
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date.

(d) Transferor shall have executed and delivered all of the documents required
to be delivered at Closing pursuant to Section 10.02.

Article X.

CLOSING

Section 10.01 Time and Place. Closing of Transferor’s assignment of Transferor’s
Interest pursuant to this Agreement (the “Closing”) shall take place at the
offices of Willkie Farr & Gallagher LLP in New York City (or at such other place
as Transferor and Transferee mutually agree) on the Closing Date or such other
date as is mutually agreed upon by Transferor and Transferee.

Section 10.02 Delivery of Documents at Closing.

(a) At Closing, Transferor shall:

(i) Cause Pool One LLC to execute and deliver a distribution agreement in a form
reasonably acceptable to Transferor to effect the Distribution.

(ii) Execute and deliver to Transferee (or its designee) the Assignment and
Assumption of Interest Agreement.

(iii) Provide to Transferee a copy of resolutions or other actions of the board
of directors and shareholders of Transferor certified by a duly authorized
officer of Transferor.

(iv) Execute, cause to be acknowledged as appropriate and deliver to Transferee
such additional documents as may be reasonably necessary or customary to
consummate the transactions contemplated by this Agreement.

(v) Execute, cause to be acknowledged as appropriate and deliver to Transferee a
closing statement or memorandum in a form reasonably acceptable to Transferee
and Transferor (the “Closing Statement”).

(vi) Execute, cause to be acknowledged and deliver to Transferee a non-foreign
status affidavit in the form of Exhibit C, as required by Section 1445 of the
Code.

 

14



--------------------------------------------------------------------------------

(vii) Execute or cause to be executed, and cause to be acknowledged and filed,
as applicable, any and all transfer tax forms, or signature pages to transfer
tax forms, required by applicable law or advisable, in the reasonable opinion of
Transferee or Transferor, in connection with the transfer of Transferor’s
Interests to Transferee (or its designee) as contemplated hereunder.

(viii) Pay and fully satisfy all obligations which are evidenced by any Lien
encumbering Transferor’s Interest, or the Capmark Facility Owner Interests which
are not permitted hereunder.

(ix) Execute and deliver a termination of Owner Agreement in the form attached
hereto as Exhibit F.

(x) Execute and deliver a termination of Pooling Agreement in the form attached
hereto as Exhibit G.

(b) At Closing, Transferee shall:

(i) Execute, acknowledge and deliver the Assignment and Assumption of Interest
Agreement.

(ii) Provide to Transferor (A) a copy of the Charter Documents of Transferee
certified by a duly authorized officer or member of Transferee, (B) a copy of
resolutions or other actions of the board of directors or managers and members
of Transferee certified by a duly authorized officer or member of Transferee,
and (C) such other evidence of the power and authority of Transferee to
consummate the transactions described in this Agreement as Transferor may
reasonably require.

(iii) Execute, cause to be acknowledged as appropriate and deliver such
additional documents as may be reasonably necessary or customary to consummate
the transactions contemplated by this Agreement.

(iv) Execute, acknowledge and deliver the Closing Statement.

(v) Execute, and cause to be notarized and filed, as applicable, any and all
transfer tax forms, or signature pages to transfer tax forms, required by
applicable law or advisable, in the reasonable opinion of Transferee or
Transferor (as the case may be), in connection with the transfer of the
Transferor’s Interests to Transferee (or its designee).

(c) At Closing, MetLife, MLIC, Transferor and the Sunrise Parties shall execute
and deliver a duly executed release agreement in the form attached hereto as
Exhibit E (the “Mutual Release”), which Mutual Release shall provide for, among
other things, the release of Transferor, MetLife and MLIC from certain claims in
respect of development fees, management fees and other intercompany payable with
respect to the Capmark Facilities.

(d) At Closing, MetLife shall execute and deliver the MetLife Consent.

 

15



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, prior to Closing Transferee may elect, in its
sole discretion, to assume the Owner Agreements and Pooling Agreements in lieu
of a termination thereof, pursuant to an assignment and assumption agreement
reasonably acceptable to the parties.

Section 10.03 Closing Costs.

(a) Except as otherwise specifically provided in this Agreement, Transferee and
Transferor shall each pay the fees and expenses of their own attorneys,
accountants, financial advisors, investment bankers and employees.

(b) Any transfer taxes, fees or similar charges, and fees, costs and expenses
charged by the Existing Lender, incurred as a result of the transactions
contemplated by this Agreement will be paid by Transferee.

Article XI.

DEFAULT

Section 11.01 Survival. All claims for any breach by a party of any
representation, warranty, covenant or agreement made by it in this Agreement or
in any other Document must be set forth in reasonable detail in a written notice
received by such party not later than the date that is three (3) years following
the Closing Date and any litigation with respect to such claim shall be
commenced on or prior to the date that is sixty (60) days after the expiration
of such three (3) year period.

Section 11.02 Transferee’s Remedies for Transferor’s, MetLife’s and/or MLIC’s
Defaults. (A) If Transferor, MetLife or MLIC breaches any of its representations
and warranties hereunder, or defaults on any of its obligations hereunder in any
material respect, in each case caused solely by the indirect or direct actions
or inactions of MetLife and/or MLIC, and such default continues for ten
(10) Business Days after written notice thereof from Transferee to Transferor,
MetLife and/or MLIC (as applicable) specifying such default, including, without
limitation, a breach of the obligation to transfer Transferor’s Interest on the
Closing Date, time being of the essence, Transferee may, as its sole remedy
hereunder, by delivering notice in writing to Transferor, MetLife and/or MLIC
(as applicable) in the manner provided in this Agreement, either (i) terminate
this Agreement and the other Documents and declare it and them null and void
(except for those Liabilities that expressly survive such termination) and
Transferee shall be entitled to seek any claims for damages (excluding
consequential, punitive or indirect damages) against Transferor, MetLife and/or
MLIC, as applicable, including, without limitation, recovery of its out- of
pocket costs and expenses incurred in connection with the transactions
contemplated hereunder (including, without limitation, reasonable attorneys fees
and costs), (ii) seek enforcement of this Agreement by a decree of specific
performance or injunctive relief requiring Transferor, MetLife and/or MLIC to
fulfill its obligations under this Agreement, including but not limited to the
transfer of Transferor’s Interest or (iii) waive any such conditions or defaults
and consummate the transactions contemplated by this Agreement and the Documents
in the same manner as if there had been no conditions or defaults without any
further claim against Transferor, MetLife or MLIC.

 

16



--------------------------------------------------------------------------------

Section 11.03 Transferor’s Remedies for Transferee’s Defaults. If Transferee
breaches any of its representations or warranties hereunder, or defaults on any
of its obligations hereunder in any material respect, and such default continues
for ten (10) Business Days after written notice thereof from Transferor
specifying such default, Transferor may, as its sole remedy hereunder, by
delivering notice in writing to Transferee in the manner provided in this
Agreement, either, (i) terminate this Agreement and the other Documents and
declare it and them null and void (except for those Liabilities that expressly
survive such termination), and Transferor shall be entitled to seek any claims
for damages (excluding consequential, punitive or indirect damages) against
Transferee, including, without limitation, recovery of its out- of pocket costs
and expenses incurred in connection with the transactions contemplated hereunder
(including, without limitation, reasonable attorneys fees and costs,, (ii) seek
enforcement of this Agreement by a decree of specific performance or injunctive
relief requiring Transferee to fulfill its obligations under this Agreement,
including but not limited to accepting the transfer of Transferor’s Interest or
(iii) waive any such conditions or defaults and consummate the transactions
contemplated by this Agreement and the Documents in the same manner as if there
had been no conditions or defaults without any further claim against Transferee.
MetLife shall have the right to enforce this Agreement and exercise any rights
and remedies permitted hereunder on behalf of Transferor.

Section 11.04 Exclusivity. The rights and remedies set forth in this Article XI
shall be exclusive of all other rights to monetary damages that any party (or
any party’s successors or assigns) would otherwise have at law or in equity in
connection with the transactions contemplated by this Agreement or any other
Document, other than with respect to claims based on common law fraud or rights
which by law cannot be waived or limited.

Article XII.

METLIFE CONSENT AND RELEASE

Section 12.01 MetLife Consent and Release. The parties acknowledge that the
approval of MetLife is required for the Distribution and transfer of
Transferor’s Interest pursuant to the terms and conditions of the Existing
Venture Agreement. MetLife hereby agrees to provide such consent, in the form
attached hereto as Exhibit D (the “MetLife Consent”) on the condition that
MetLife shall receive, as of the Closing Date, the Mutual Release and all other
conditions to Closing set forth in Section 9.01 have been satisfied.

Article XIII.

MISCELLANEOUS

Section 13.01 Further Actions. From time to time before, at and after the
Closing, each party, at its expense and without further consideration, will
execute and deliver such documents as reasonably requested by any other party in
order more effectively to consummate the transactions contemplated hereby.

Section 13.02 Consents under Existing Venture Agreement. The parties acknowledge
that the transactions contemplated hereunder may require the consent of SSLII
(in addition to the MetLife Consent) in accordance with the terms of the
Existing Venture Agreement, and the execution and delivery by SSLII of this
Agreement shall evidence any such required consent from SSLII.

 

17



--------------------------------------------------------------------------------

Section 13.03 Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
courier (including overnight delivery service) or sent by registered or
certified mail, first class, postage prepaid, or by electronic mail or facsimile
(provided that an additional copy is delivered by one of the foregoing methods),
addressed as follows:

(a) If to Transferor, to:

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn.: General Counsel

Telecopy No.: (703) 744-1990

Telephone No.: (703) 854-0334

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn.: Eugene A. Pinover, Esq.

Telecopy No.: (212) 728-9254

Telephone No.: (212) 728-8254

and:

Metropolitan Properties Ventures, LLC

c/o Metropolitan Life Insurance Company

1620 L Street N.W., Suite 801

Washington, DC 20036

Attention: Regional Director

and:

c/o Metropolitan Life Insurance Company

10 Park Avenue

Morristown, New Jersey 07960

Attention: Associate General Counsel

(b) If to Transferee to:

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn.: General Counsel

Telecopy No.: (703) 744-1990

Telephone No.: (703) 854-0334

 

18



--------------------------------------------------------------------------------

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn.: Eugene A. Pinover, Esq.

Telecopy No.: (212) 728-9254

Telephone No.: (212) 728-8254

(c) If to MetLife or MLIC to:

Metropolitan Properties Ventures, LLC

c/o Metropolitan Life Insurance Company

1620 L Street N.W., Suite 801

Washington, DC 20036

Attention: Regional Director

and:

c/o Metropolitan Life Insurance Company

10 Park Avenue

Morristown, New Jersey 07960

Attention: Associate General Counsel

or such other address as a party may from time to time notify the other party in
writing (as provided above). Any such notice, demand or communication shall be
deemed to have been given (i) if so mailed, as of the close of the fifth
Business Day following the date so mailed, (ii) if delivered by courier, on the
date received and (iii) if sent by facsimile, on the date transmitted if during
normal business hours of the recipient, and otherwise on the next Business Day
of the recipient, in each case as evidenced by receipt by the sending party of
electronic confirmation of successful transmission form the receiving party’s
facsimile machine.

Section 13.04 Entire Agreement. This Agreement, the Exhibits and the other
Documents contain the entire understanding among the parties with respect to the
subject matter hereof and are intended to be a full integration of all prior or
contemporaneous agreements, conditions or undertakings among the parties hereto.
There are no promises, agreements, conditions, undertakings, warranties or
representations, oral or written, express or implied, among the parties with
respect to the subject matter hereof other than as set forth in this Agreement
and the Exhibits and other Documents.

Section 13.05 Not Construed Against Drafter. This Agreement has been negotiated
and prepared by the parties and their respective counsel, and should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

19



--------------------------------------------------------------------------------

Section 13.06 Binding Effect; Benefits. Except as otherwise provided herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors or permitted assigns. Except to the
extent specified herein, nothing in this Agreement, express or implied, shall
confer on any person other than the parties hereto and their respective
successors or permitted assigns any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

Section 13.07 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any party without the
prior written consent of the other parties, provided that Transferee may assign
all of its rights under this Agreement to any subsidiary of SSLI or SSLII which
is, directly or indirectly, wholly owned by SSLI or SSLII; provided further that
(i) the respective representations and warranties of Transferee hereunder shall
be true and correct in all material respects as applied to the applicable
assignee, (ii) both Transferee and the assignee shall execute and deliver to the
other parties hereto a written instrument in form and substance satisfactory to
such parties, in their reasonable discretion, in which both Transferee and the
assignee agree to be jointly and severally liable for performance of all of the
applicable assignee’s obligations under this Agreement, (iii) Transferee and the
assignee shall deliver such other documents and instruments as reasonably
requested by the other parties hereto, including appropriate certified
resolutions of the members or boards of directors of Transferee and the assignee
and (iv) Transferee shall remain fully liable for its obligations under this
Agreement.

Section 13.08 Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its principles of conflicts of laws.

Section 13.09 Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

Section 13.10 Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law now or hereafter in effect which renders any provision hereof
unenforceable in any respect.

Section 13.11 Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

20



--------------------------------------------------------------------------------

Section 13.12 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which shall be
an original, and all of which together shall constitute one and the same
instrument.

Section 13.13 References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

Section 13.14 Exhibits. Unless otherwise specified herein, each Exhibit referred
to in this Agreement is attached hereto, and each such Exhibit (other than
Exhibits that are to be separately executed and delivered as Documents) is
hereby incorporated by reference and made a part hereof as if fully set forth
herein.

Section 13.15 Attorneys’ Fees. In the event any party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to court. For purposes of this Agreement, “prevailing party” shall
mean, in the case of a Person asserting a claim, such Person is successful in
obtaining substantially all of the relief sought, and in the case of a Person
defending against or responding to a claim, such Person is successful in denying
substantially all of the relief sought.

Section 13.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY ANY OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, SELLER’S
INTEREST, THE FACILITIES OR THE RELATIONSHIP OF THE PARTIES HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN)
OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

Section 13.17 Facsimile and PDF Signatures. Signatures to this Agreement
transmitted by telecopy or by electronic mail in PDF format shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
parties, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied signature or signature transmitted by electronic
mail in PDF format and shall accept the telecopied signature or signature
transmitted by electronic mail in PDF format of each other party to this
Agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

TRANSFEREE: SUN IV LLC, a Delaware limited liability company By:   Sunrise
Senior Living Investments, Inc., a   Virginia corporation, its sole member By:  

/s/ Edward W. Burnett

Name:  

Edward W. Burnett

Title:  

Vice President

TRANSFEROR: MASTER METSUN THREE LP, a Delaware limited partnership By: Master
MetSun Three GP, LLC, its general partner By: Sunrise Senior Living Investments,
Inc., its sole member By:  

/s/ Edward W. Burnett

Name:  

Edward W. Burnett

Title:  

Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

METLIFE PROPERTIES VENTURES, LLC, a Delaware limited liability company By:  
Metropolitan Life Insurance Company, its Manager   By:  

/s/ Brian V. Casey

  Name:   Brian V. Casey   Title:   Director METROPOLITAN LIFE INSURANCE
COMPANY, a New York corporation By:  

/s/ Brian V. Casey

Name:   Brian V. Casey Title:   Director  [Signatures continue on following
page]



--------------------------------------------------------------------------------

MASTER METSUN THREE GP, LLC, a Delaware limited liability company By:   Sunrise
Senior Living Investments, Inc., a Virginia corporation   By:  

/s/ Edward Burnett

  Name:   Edward Burnett   Title:   Vice President SUNRISE SENIOR LIVING
MANAGEMENT, INC., a Virginia corporation By:  

/s/ Edward Burnett

Name:   Edward Burnett Title:   Vice President SUNRISE DEVELOPMENT, INC., a
Virginia corporation By:  

/s/ Edward Burnett

Name:   Edward Burnett Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

Facilities; Facility Owners

 

FACILITY OWNER

  

FACILITY

MetSun Three Mundelein IL Senior Living, LLC

   Vacant Land

MetSun Three Franklin MA Senior Living, LLC

   Vacant Land

Sunrise Louisville KY Senior Living, LLC

   Sunrise of Louisville

MetSun Three Lombard IL Senior Living, LLC

   Sunrise of Lombard

MetSun Three Dublin OH Senior Living, LLC

   Vacant Land



--------------------------------------------------------------------------------

Exhibit B

Form of Assignment and Assumption of Interest Agreement

ASSIGNMENT AND ASSUMPTION OF INTEREST

THIS ASSIGNMENT AND ASSUMPTION OF INTEREST (this “Assignment”) is made as of
                 , 201    , between MASTER METSUN THREE, LP, a Delaware limited
partnership (“Assignor”) and [                    ], a Delaware limited
liability company (“Assignee”).

RECITALS:

 

1. As of the date hereof, Assignor is the owner of a 100% membership interest
(the “Interest”) in MetSun Three Pool One, LLC (the “Company”). The Company is
governed by that certain [                    ] dated as of
[                        ] (the “Operating Agreement”).

 

2. Pursuant to that certain Transfer Agreement among Assignor and Assignee dated
as of                  , 2012 (the “Transfer Agreement”), Assignor desires to
assign to Assignee the Interest, including all rights, responsibilities and
obligations of Assignor in, to and under the Operating Agreement.

 

3. Pursuant to the Transfer Agreement, Assignee desires to accept an assignment
of Assignor’s Interest and to assume of all of Assignor’s rights,
responsibilities and obligations in, to and under the Operating Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Assignor
and Assignee agree as follows:

 

  1. Assignment and Assumption of Interest. Assignor hereby assigns, transfers
and conveys to Assignee all of Assignor’s right, title and interest in, to and
under the Interest. Assignee hereby accepts the Interest and hereby assumes and
agrees to be bound by all of the obligations, duties and liabilities of Assignor
with respect to the Interest and under the Operating Agreement. This assignment
is made without representation, warranty or indemnity except as expressly set
forth in the Transfer Agreement.

 

  2. Withdrawal and Substitution. By reason of the assignment effected pursuant
to Section 1 hereof, (i) Assignee is hereby entitled to exercise all rights,
powers and privileges and is hereby obligated to perform all of the duties and
obligations that may hereinafter exist in relation to the Interest,
(ii) Assignor hereby fully and completely withdraws from the Company as a member
and Assignee is hereby admitted to the Company as a substitute member and
(iii) Assignor shall not have any further rights, powers, privileges, duties
and/or obligations with respect to the Interest.

 

- 7 -



--------------------------------------------------------------------------------

  3. Miscellaneous.

i. The obligations of the parties hereto shall be continuing, absolute and
unconditional and shall remain in full force and effect.

ii. Promptly upon request of any other party, each party hereto shall execute
and deliver such further assurances and take such further actions as may be
reasonably required or appropriate to perfect the assignment and assumption of
the Interest and otherwise carry out the intent and purpose of this Assignment.

iii. This Assignment shall be binding upon and inure to the benefit of Assignor,
Assignee, the Company, and their respective successors and assigns.

iv. Each of the parties hereto hereby waives any right to jury trial in the
event any party files an action relating to this Assignment.

v. This Assignment may be executed in any number of counterparts which, when
taken together, shall constitute a single binding instrument. Signatures to this
Assignment transmitted by telecopy or by electronic mail in PDF format shall be
valid and effective to bind the party so signing. Each party agrees to promptly
deliver an execution original to this Assignment with its actual signature to
the other parties, but a failure to do so shall not affect the enforceability of
this Assignment, it being expressly agreed that each party to this Assignment
shall be bound by its own telecopied signature or signature transmitted by
electronic mail in PDF format and shall accept the telecopied signature or
signature transmitted by electronic mail in PDF format of each other party to
this Assignment.

 

  4. Interpretation.

i. This Assignment shall be governed by and construed in accordance with the
laws of the State of Delaware (without reference to conflicts of laws
principles).

ii. Captions, numbering and headings of Sections in this Assignment are for
convenience of reference only and shall not be considered in the interpretation
of this Assignment.

iii. Whenever required by the context, the singular shall include the plural,
the neuter gender shall include the male gender and female gender, and vice
versa.

 

- 8 -



--------------------------------------------------------------------------------

iv. No modification of this Assignment shall be valid or effective unless the
same is in writing and signed by the parties hereto. No purported waiver of any
of the provisions of this Assignment shall be valid or effective unless the same
is in writing and signed by the party against whom it is sought to be enforced.

v. This Assignment has been negotiated and prepared by the parties and their
respective attorneys and, should any provision of this Assignment require
judicial interpretation, the court interpreting or construing such provision
shall not apply the rule of construction that a document is to be construed more
strictly against one party.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNEE: [                                         ] By:  

 

Name:   Title:   ASSIGNOR: MASTER METSUN THREE, LP By: Master Metsun Three GP,
LLC, its general partner By: Sunrise Senior Living Investments, Inc., its sole
member By:  

 

Name:   Title:  

 

iii



--------------------------------------------------------------------------------

Exhibit C

Non-Foreign Status Affidavit

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee, [                    ], a Delaware limited liability
company (“Transferee”), that withholding of tax is not required upon the
disposition of a U.S. real property interest by MASTER METSUN THREE, LP, a
Delaware limited partnership (“Transferor”), the undersigned hereby certifies to
Transferee the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

2. The employer identification number of Transferor is [                    ]

3. Transferor has an office address of c/o [                    ]

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

MASTER METSUN THREE, LP By: Master Metsun Three GP, LLC, its general partner By:
Sunrise Senior Living Investments, Inc., its sole member By  

 

  Name:   Title:

 

iv



--------------------------------------------------------------------------------

Sworn to and subscribed before me this      day of             , 201    

 

Notary Public My Commission Expires:  

 

 

v



--------------------------------------------------------------------------------

Exhibit D

MetLife Consent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii



--------------------------------------------------------------------------------

Exhibit E

Mutual Release

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii



--------------------------------------------------------------------------------

Exhibit F

Form of Owner Agreement Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv



--------------------------------------------------------------------------------

Exhibit G

Form of Pooling Agreement Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii